DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The IDS filed on 06/08/2021 after the allowance mailed 04/27/2021 has necessitated the re-opening of the prosecution. A new non-final rejection is presented below based on this newly supplied IDS.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanford (US 2009/03032163) disclosed in the IDS filed 06/08/2021.
Regarding claims 1, 9, and 12, Sanford discloses a fuel tank inerting system for an aircraft and method of operating it (Fig. 1 and 2, shown), comprising: a fuel tank 116; an air separator 102 comprising a membrane 154 with a permeability differential between oxygen and nitrogen (¶ [0028] to [0038], the membrane shown and described to allow permeability of oxygen), an air inlet 104 and an 
Regarding claim 2, Sanford discloses the system of claim 1, further comprising a cooler arranged to cool inert gas generated by the catalytic reactor (Fig. 1, the heat exchanger 114 cools the outlet of the oxidizer 108 as per ¶ [0034]).
Regarding claim 5, Sanford discloses the system of claim 1, wherein the catalytic reactor, or an air source for the catalytic reactor, or an oxygen-depleted gas flow path from the catalytic reactor to the sweep gas inlet, or any combination of the foregoing are configured to provide a pressure at the sweep gas inlet that is above a pressure at the oxygen-enriched gas outlet and below a pressure on the first side of the air separator membrane (¶ [0029], the system includes a pressure differential between sides in order to allow the membrane functionality).
Regarding claim 7, 
Regarding claim 10, Sanford discloses the method of claim 9, wherein fuel is reacted with oxygen in the catalytic reactor to produce oxygen-depleted gas continuously throughout operation of the membrane separator (¶ [0025], the oxygen depleted gas is produced to operate the separator necessitating constant operation).
Regarding claim 11, Sanford discloses the method of claim 9, wherein fuel is reacted with oxygen in the catalytic reactor to produce oxygen-depleted gas in response to a demand for inert gas (¶ [0025], the oxygen depleted gas is produced to operate the separator necessitating constant operation, wherein this operation is performed according to an airplane which “demand” it).
Regarding claim 13, Sanford discloses the method of inerting a fuel tank, comprising producing an inert gas according to the method of claim 12, and directing the inert gas to the fuel tank (Fig. 1, shown gas directed to the fuel tank 116).
Regarding claim 14, Sanford discloses the method of claim 13, wherein fuel is reacted with oxygen to produce oxygen-depleted gas continuously throughout separation of air through the membrane (¶ [0025], the oxygen depleted gas is produced to operate the separator necessitating constant operation).
Regarding claim 15, Sanford discloses the method of claim 13, wherein fuel is reacted with oxygen to produce oxygen-depleted gas in response to a demand for inert gas  (¶ [0025], the oxygen depleted gas is produced to operate the separator necessitating constant operation, wherein this operation is performed according to an airplane which “demand” it).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of D’Orlando et al (US 2019/0283898).
Regarding claim 3, Sanford discloses the system of claim 1, including the system being used in and with an aircraft (¶ [0018]), but fails to disclose the air flow path is between an aircraft engine compressor section and the inlet of the air separator.
D’Orlando discloses a catalytic inerting system (Abstract and Fig. 1 and 2) which operated in an aircraft (¶ [0015]), wherein the aircraft compressor supplies compressed air 114 to the catalytic inerting system (Fig. 1 and ¶ [0011]). This system allows for a dedicated system which can regulate the flow of inerting gas while reducing spatial or energy impract (¶ [0002]). 
Thus it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sanford with the compressor systems of D’Orlando such that it would provide an aircraft with improved control over its inerting system without increasing weight or space utilization.
Regarding claims 6 and 8, the modified Sanford discloses the system of claim 1 as it is modified accordingly above, but fails to disclose wherein the sweep gas inlet and the oxygen-enriched gas outlet are arranged to provide co-flow or cross-flow with air flow on the first side of the air separator membrane.
However, due to the inclusion of a compressed air stream, the exact direction of the gas flow is inconsequential to the operation of the systems operation. Therefore, it would have been obvious to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747